Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Everrett Harris appeals the district court’s orders denying his motion for relief to reopen closed civil cases. Based on our review of the record in these cases and Harris’ informal briefs on appeal, we conclude that these appeals are frivolous. *108See Neitzke v. Williams, 490 U.S. 319, 325, 327, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989). Accordingly, we dismiss the appeals. See 28 U.S.C. § 1915(e)(2)(B) (2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.